DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/21.
Applicant’s election without traverse of claims 1-27 in the reply filed on 5/26/21 is acknowledged.
This application is in condition for allowance except for the presence of claims 28-40 directed to method non-elected without traverse.  Accordingly, claims 28-40 have been cancelled.


Allowable Subject Matter
Claims 1-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a crane mat, comprising:


an edge protector removably positioned along at least a portion of respective longitudinal sides of the crane mat, the edge protector comprising a U-shaped cross section and a plurality of longitudinal protrusions engaging a plurality of grooves in the top and bottom panels, the plurality of grooves positioned longitudinally along a portion of the top and bottom panels.

Walsh (US 1465383), Hicks (US 4875800), Bryan (US 2014/0341649) and Phillips (US 9068434) teach a method of stacking lumber side by side and using an adhesive and compressive force to bond the layers together. The references do not teach an edge protector removably positioned along at least a portion of respective longitudinal sides of the crane mat, the edge protector comprising a U-shaped cross section and a plurality of longitudinal protrusions engaging a plurality of grooves in the top and bottom panels, the plurality of grooves positioned longitudinally along a portion of the top and bottom panels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.